Exhibit 10.3

TUPPERWARE BRANDS CORPORATION

DIRECTOR STOCK PLAN

RESTRICTED STOCK AGREEMENT

Recipient:

Number of Shares:

Date of Award:

Restricted Period Ends:

1. Restricted Stock Award. Tupperware Brands Corporation, a Delaware corporation
(“Tupperware”), pursuant to the Tupperware Brands Corporation Director Stock
Plan (the “Plan”), a copy of which is attached, hereby awards to the Recipient
as of the Date of Award an award of a number of shares of common stock of
Tupperware, $0.01 par value (“Shares”), all as specifically indicated above. The
award is subject to the terms, conditions and restrictions of this Agreement and
the Plan. The Recipient shall execute and return to Tupperware this Agreement
and the stock power described in Paragraph 4 of this Agreement. All
determinations and interpretations made by Tupperware in connection with any
question arising under this Agreement or the Plan are binding and conclusive
upon the Recipient or his or her legal representative.

2. Restrictions on Shares. The Restricted Period (as defined in
Section 9(d)(iii)(A) of the Plan) applicable to any Shares begins on the Date of
Award and ends on the date the Restricted Period Ends, as set forth above,
except as otherwise provided in Section 9(d)(iii)(A) of the Plan. In the event
of a Change of Control (as defined in Section 2 of the Plan), all restrictions
shall lapse immediately in accordance with Section 13 of the Plan. If the
Recipient dies or retires while a member of the Tupperware Board, the
restrictions shall lapse on the date of death or retirement, whichever date is
earlier.

3. Stockholder Rights. During the Restricted Period, the Recipient shall have
all of the rights of a stockholder of Tupperware, including the right to receive
dividends and the right to vote, except as otherwise set forth in this Agreement
or in Section 9(d)(iii)(D) of the Plan.

4. Issuance and Possession of Stock Certificates During Restricted Period.
Shares will be issued and registered in certificate form or, if Tupperware so
permits, book entry form, in the name of the Recipient in the stockholder
records of Tupperware. The Recipient shall deliver to Tupperware the Recipient’s
blank endorsement of a stock power. Such certificates will be held by Tupperware
or its agent until the restrictions lapse or such Shares are forfeited in
accordance with the Plan.



--------------------------------------------------------------------------------

5. Adjustments to Shares. Recipient agrees to deliver to Tupperware any new or
additional certificates representing stock or other securities, which he or she
may receive during the Restricted Period with respect to the Shares (“Other
Certificates”), together with a blank endorsement of a stock power. All such
Shares or other securities will be subject to the same restrictions during the
Restricted Period as the Shares. Other Certificates will be held by Tupperware
or its agent.

6. Delivery of Certificates. Tupperware will deliver or cause to be delivered
Shares evidenced by Certificates, or, if Tupperware so permits, in book entry
form, and any Other Certificates at the end of the Restricted Period, and will
deliver them to the Recipient or Recipient’s transferee free of the restrictions
imposed by the Plan or this Agreement.

7. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Recipient shall be delivered personally or mailed to the
Recipient’s address indicated below, unless the Recipient notifies Tupperware in
writing of a change of address.

8. Data Transfer and Privacy. To administer this Plan, you must provide us with
personal data to identify you, including name and address. Your personal data
will be transferred to our U.S. headquarters in Orlando, and processed there. We
may transfer your personal data to an outside vendor (such as a bank) for
further processing. By signing below, you explicitly consent to this collection,
transfer and processing, as necessary for operation of this Plan. During each of
these steps, we treat your personal data with care to ensure its privacy, and
ensure that any outside vendors do the same. If you are an EU resident, your
data is treated in accordance with our EU Data Transfer Policy.

The parties confirm this Agreement effective as of the Date of Award and have
executed it on                     , 20    .

 

Tupperware Brands Corporation   Recipient (Please sign and date form. Type or
print address.)  

 

  Signature

Thomas M. Roehlk

Executive Vice President,

Chief Legal Officer & Secretary

   

 

  Street Address (Home)  

 

  City                    State/Province                     Zip Code